 

Gray & Associates, L.L.P.
ATTORNEYS AT LAW
16345 West Glendale Drive
New Berlin, WI 53151-2841
(414) 224-8404
FAX (414) 224-1279

May 13, 2019
The Honorable Beth Ermatinger Hanan
U.S. Bankruptcy Judge
517 E. Wisconsin Avenue, Room 126
Milwaukee, WI 53202-4500
RE: = Marica S. Tipton
Chapter: 13
Case No. 16-32374-beh
Dear Judge Hanan:
On October 29, 2018, the court entered an order granting relief from the automatic stay if the
debtor(s) failed to make any specified monthly mortgage payments to our client. The debtor(s) failed to
comply with the terms of the order. Enclosed is an affidavit of default, a copy of the order in default and

a proposed order for relief.

incerely,

   

JP/as

Enclosures

ce: Scott Lieske
Kirk M. Fedewa
U.S. Trustee

Marica S. Tipton

Gray & Associates, L.L.P. is attempting to collect a debt and any information obtained will be used for
that purpose. If you have previously received a discharge in a chapter 7 bankruptcy case, this
communication should not be construed as an attempt to hold you personally liable for the debt.

Case 16-32374-beh Doc64 Filed 05/13/19 Pagelof5
 

 

   

UNITED STATES BANKRUPTCY COURT FOR THE
EASTERN DISTRICT OF WISCONSIN

 

INRE Chapter: 13
Marica S. Tipton aka Marica S. Willson
Case No. 16-32374-beh

Debtor.

 

AFFIDAVIT OF DEFAULT IN PAYMENTS TO
WELLS FARGO BANK, N.A.

STATEOF South Carolina
)ss
York COUNTY)
The affiant, being first duly sworn on oath, deposes and states as follows:

1. That the affiant is an employee of Wells Fargo Bank, N.A., the servicer of the mortgage
loan involved herein and has been so employed at all times material hereto and makes this affidavit based
upon the affiant's personal knowledge and the regularly-maintained business records of the servicer.

2. In the regular performance of the affiant's job functions, the affiant is familiar with
business records maintained by Wells Fargo Bank, NA. for the purpose of servicing mortgage loans.
These records (which include data compilations, electronically imaged documents and others) are made at
or near the time by, or from information provided by, persons with knowledge of the activity and
transactions reflected in such records and are kept in the course of business activity conducted regularly by
Wells Fargo Bank, N.A. It is the regular practice of Wells Fargo Bank, N.A.'s mortgage servicing business
to make these records. In connection with making this affidavit, the affiant has acquired personal
knowledge of the matters stated herein by personally examining these business records.

3. That on October 29, 20 1 8, the court signed an order pertaining to the movant’ s motion
for relief from the automatic stay directing that monthly mortgage payments be made to the movant on or

before the 16" day of the month in which said payment is due.

Case 16-32374-beh Doc 64 Filed 05/13/19 Page 2of5
 

   

4, As of May 6, 2019, the debtor(s) failed to comply with the court's order by failing to

inake the payments beginning with the payment due on March 16, 2019.

Dated this 8 day May » 2019.

Coe Wi Whxtunt >

Carrie Moss Whitworth
Vice President Loan Documentation
Wells Fargo Bank NA
State of South Carolina)
County of York do

Sworn/affirmed to and subscribed before me on this 8" day of May,
2019. Personally known [ ] or produced identification [x].
Type of identification produced driver’s license.

(Signature of Notary Public)
My commission expires_ | ~‘7- -9- 1-9-2029

Notary seal

 

Melissa D Dietrich
Notary Public, State of South Carolina
My Commission Expires January 9, 2029

 

 

 

Case 16-32374-beh Doc 64 Filed 05/13/19 Page 3of5
 

THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

 

  

DATED: October 29, 2018

hn Ele
RC fp

Beth E. Hanan
United States Bankruptcy Judge

UNITED STATES BANKRUPTCY COURT FOR THE
EASTERN DISTRICT OF WISCONSIN

 

IN RE Chapter: 13
Marica S, Tipton aka Marica S. Willson
Case No. 16-32374-beh
Debtor.

 

ORDER DENYING WELLS FARGO BANK, N.A. RENEWED MOTION FOR RELIEF FROM
THE AUTOMATIC STAY AND ABANDONMENT

Pursuant to the renewed motion of Wells Fargo Bank, N.A., its successors and/or assignees
(hereinafter “the movant”) with respect to the property located at 2125 Derrin Ln, Brookfield, WI
53045-2151, this matter was heard on September 25, 2018, the movant appearing through its counsel,
Gray & Associates, L.L.P., by Brian D. Perhach, and the debtor(s) appearing through Todd C. Esser &
Associates, by Kirk M. Fedewa, and Sandra Baner appearing on behalf of the Chapter 13 trustee and upon
the arguments and statements of counsel and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that the motion is denied subject to the following terms and
provisions of this order:

1. That the debtor shall pay the sum of $8,657.07 to the movant in sufficient time to be received
on or before October 31, 2018. In the event any such payment is not received in a timely manner, the
movant, its servicing agent or its counsel may submit an affidavit of default and proposed order for

immediate relief from the automatic stay to the court for signature.

Case 16-32374-beh Doc43 Filed 10/29/18 Page l1of2
Case 16-32374-beh Doc64 Filed 05/13/19 Page4of5
 

The arrearage is itemized as follows:

6/1/18 through 10/1/18 $14,428.45
5 mortgage payments @ $2,885.69

Attorney Fees and Costs 0.00
Payment received 8/30/2018 2,885.69
Payment received 9/7/2018 2,885.69
Payment to be received by 10/31/2018 8,657.07
TOTAL ARREARAGE $0.00

2. That commencing in November 2018, and continuing through to the end of July 2019,

the debtor shall make all monthly mortgage payments to the movant in sufficient time to be received on
or before the 16th day of each month in which each such payment is due. In the event any such payment
is not received in a timely manner, the movant, its servicing agent or its counsel may submit an affidavit
of default and proposed order for immediate relief from the automatic stay to the court for signature.

3. That commencing in August 2019, the debtor shall make all monthly mortgage
payments to the movant in sufficient time to be received on or before the 16th day of each month in
which each such payment is due. In the event any such payment is not received in a timely manner,
counsel for the movant may request by letter another hearing upon the motion for relief from the
automatic stay.

4, That pending further notice, the amount of the monthly mortgage payment is $2,885.69
and payments shall be made to the movant at Wells Fargo Bank, N.A., | Home Campus, Attention:

Payment Processing, MAC# x2302-04¢ Des Moines, IA 50328.

HHHHH

Case 16-32374-beh Doc43 Filed 10/29/18 Page 2of2
Case 16-32374-beh Doc 64 Filed 05/13/19 Page5of5
